Citation Nr: 0844827	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-04 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veteran Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in June 2004 as a result of cardiac 
arrest.  

2.  At the time of his death, the veteran was service 
connected for a right knee disability rated 30 percent 
disabling; a left knee disability rated 30 percent disabling; 
a right heel/foot disability rated 20 percent disabling and a 
low back disability rated 20 percent disabling; he was 
evaluated as unemployable due to service connected disability 
from October 1995.  

3.  A June 2005 VA medical opinion indicates that the 
veteran's death was produced by a pulmonary emboli that was 
related to a hip fracture, which in turn had been caused, at 
least in part, by a fall due to the veteran's service 
connected knee and foot disabilities.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for service connection for the veteran's cause 
of death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the appellant's claim with respect 
to the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the appellant could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The death of a veteran will 
be considered as having been due to a service connected 
disability where the evidence establishes that such 
disability was either the principal or the contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  The issues involved 
will be determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  See Id.  

The analysis here may be briefly stated.  As indicated above, 
the veteran served on active duty from December 1941 to 
December 1943, and was service connected for a bilateral knee 
disability, osteoporosis of the right heel and foot with a 
history of fracture, and low back strain.  

A May 2004 private hospital discharge summary indicates the 
veteran was admitted to the emergency room and ultimately 
diagnosed with a pulmonary embolism.  After this hospital 
visit, the veteran was transferred to a skilled nursing 
facility.  

A June 2004 VA progress note indicates the veteran's was 
admitted to the VA facility with multiple problems including 
pneumonia, pulmonary embolism and gastrointestinal bleeding.  
This progress note indicates the veteran's condition had been 
on a progressive decline since a January 2004 hip surgery 
that resulted from a fall.  It was at this VA facility that 
the veteran died, and his death certificate indicates his 
death was due to cardiac arrest.  

A June 2005 VA opinion is the only opinion of record 
concerning whether the veteran's death was related to his 
service connected disabilities.  The VA doctor reviewed the 
record, noting the veteran declined after a January 2004 fall 
and hip fracture, and ultimately developing a pulmonary 
emboli likely related to the hip fracture.  As to the cause 
of the fall, the physician found it more likely than not the 
veteran's service connected knee and heel conditions 
contributed to the fall.  He offered that the degree to which 
the veteran's service connected disorders contributed to his 
fall could not be stated without resort to unfounded 
speculation, but the degree to which they did contribute 
would not be major.  

For the appellant to prevail, the evidence must show that the 
fall that produced the hip fracture that caused the fatal 
pulmonary emboli, was proximately due to or the result of the 
veteran's service connected knee and foot disabilities.  
Although the VA physician providing the opinion found these 
disabilities did not contribute to a "major degree," his 
choice of words leaves open to question the precise role they 
played.  Resolving that question in the appellant's favor, it 
may be reasonably concluded the veteran's fall and hip 
fracture were the result of his service connected 
disabilities.  Since the fracture resulting from the fall 
then produced the veteran's fatal pulmonary emboli, a link 
between the veteran's death, and a service connected 
disability is shown.  As such, a basis upon which to 
establish service connection for the cause of the veteran's 
death has been presented, and the appeal is granted.  

ORDER

Service connection for the veteran's cause of death is 
granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


